Order of the County Court of Nassau county granting plaintiff’s motion to strike out first and second defenses and to dismiss counterclaim in amended answer of defendant Marrillard Builders, Inc., affirmed, with ten dollars costs and disbursements. We are of opinion that the amended answer is insufficient in failing to state facts upon which the conclusions of “ force,” “ threats ” and “ unlawful proceedings ” are predicated. Lazansky, P. J., Young, Kapper, Carswell and Scudder, JJ., concur. [136 Misc. 802.]